 



 

   

 



 

LEASEHOLD PURCHASE AND SALE AGREEMENT

  

 



 

February 13, 2014

 

By and between:

 

SABOR X ENERGY SERVICES

 

A company duly

Incorporated and existing

under the laws of Texas

 

AND

 

CEGX OF TEXAS, LLC A

company duly organized

and existing

under the laws of the State of Texas

 



 

 

 

 

  

WORKING INTEREST PURCHASE AND SALES AGREEMENT

 

ARTICLE I

 

GENERAL

 

This Leasehold Purchase and Sale Agreement (hereinafter referred to as, the
“Agreement”) is made and entered into as of this 13th day of February, 2014, by
and between Sabor X Energy Services, Inc., a Texas corporation, having its
principal business address at PO Box 2707, Albany, TX 76430 (hereinafter
referred to as, “Sabor X” or, “Seller”) and CEGX of Texas, LLC, a Texas limited
liability company, having its principal place of business located at 6037 Frantz
Rd., Suite 103, Dublin Ohio 43017 (hereinafter referred to as, “Cardinal” or,
“Buyer”). Buyer and Seller may be referred to herein collectively as the
“Parties” and individually as a “Party.”

 

ARTICLE II

 

PARTIES

 

2. The Parties to this Agreement shall be as follows:

 

Seller: Sabor X Energy Services. Inc.     Party’s registered location: State of
Texas     Party’s registered address: PO Box 2707   Albany, TX 76430     Party’s
legal representative: Mr. Clint Shack     Title: President     Buyer: CEGX of
Texas, LLC     Party’s registered location: State of Texas     Party’s
registered address: 6037 Frantz Rd.   Suite 103   Dublin Ohio 43017     Party’s
legal representative: Mr.Timothy W.Crawford     Title: CEO

 

 

 

  

WORKING INTEREST PURCHASE AND SALES AGREEMENT

 

RECITALS

 

WHEREAS, Seller is a private oil and gas management company which owns a 100%
working interests and an 80% net revenue interest in certain oil and gas leases
more particularly described in Exhibit “A” attached hereto (the “Leases”),
insofar as the Leases cover the V.A. & A.W. Powers Leases, James Sanders Lease,
and James Sanders “D” Lease, Shackelford County, Texas, as more particularly
described by metes and bounds in Exhibit “A” attached hereto (the “Lease
Property”) in addition to certain real, personal and intangible property rights
appurtenant to such Lease Property and Leases; and

 

WHEREAS, Buyer is an SEC reporting and operating public energy company which
desires to acquire from Seller all of Seller’s rights, title and Interest in the
Leases and the Lease Property; and

 

WHEREAS, subject only to the limitations and exclusions contained in this
Agreement, and on the terms and conditions set forth herein, Seller desires to
sell to Buyer, and Buyer desires to buy from Seller, the Subject Property (as
defined below).

 

NOW, THEREFORE, in consideration of their mutual promises contained herein,
Buyer and Seller agree to the purchase and sale of the Subject Property, in
accordance with the following terms and conditions:

 

AGREEMENT

 

ARTICLE III

 

PURCHASE AND SALE

 

3. Property Being Sold. Subject to the terms and conditions set forth in this
Agreement, Seller agrees to sell and convey, and Buyer agrees to purchase and
accept, the Subject Property for the Purchase Price as set forth in Article IV,
below. The term “Subject Property” shall mean:

 

a. The Leases. All of Seller’s rights, title and interest in and to the Leases
and the Lease Property;

 

b. Rights in Production. All of Seller’s rights, title and interest in and to
all reversionary interests, “back-in” interests, overriding royalties,
production payments, net profits interests, mineral and royalty interests in
production of oil, gas or other minerals relating to the Leases;

 

c. Wells. All of Seller’s rights, title and interest in and to producing, non-
producing, shut-in oil and gas wells and any and all injection or disposal wells
located on the Leases (hereinafter, the “Wells”);

 

 

 

  

d. Contract Rights. All of Seller’s rights, title and interest (if any) in or
derived from any unit agreements, orders and decisions of regulatory authorities
establishing or relating to units, unit operating agreements, drilling units,
spacing units, operating agreements, gas purchase agreements, oil purchase
agreements, gathering agreements, transportation agreements, compression
agreements, processing or treating agreements, seismic agreements, geophysical
agreements, exploration agreements, area of mutual interest agreements and any
other agreements that relate to any of the Leases or Wells to the extent such
contracts are assignable (the “Contracts”).

   

e. Easements. All of Seller’s rights, title and interest (if any) in and to all
rights-of- way, easements, licenses, and servitudes appurtenant to or used in
connection with the Leases and Wells (hereinafter, the “Easements”);

   

f. Permits. All of Seller’s rights, title and interest in and to all permits and
licenses of any nature owned, held or operated in connection with operations for
the exploration and production of oil, gas or other minerals (if any) to the
extent the same are used or obtained in connection with any of the Leases,
Contracts, Easements or Wells (hereinafter, the “Permits”);

   

g. Equipment. All of Seller’s rights, title and interest in and to all personal
property, fixtures, surface equipment, storage tanks, down-hole equipment,
casing, tubing other tubulars, pumps, pumpjacks, compressors, metering
facilities, pipelines, valves, drips, separators, dehydration equipment,
treatment facilities, electrical equipment and any other devises used in
connection with the Leases, Wells, Easements or Permits and located on the Lease
Property (hereinafter, the “Equipment”);

   

h. Hydrocarbons. All of Seller’s rights, title and interest in and to all oil,
gas, casinghead gas, condensate, distillate, liquid hydrocarbons, gaseous
hydrocarbons and all other products refined or extracted therefrom, together
with all minerals produced in association with these substances (hereinafter
collectively, the “Hydrocarbons”) in and under and which may be produced and
saved from or attributable to the Leases or Wells from and after the Closing
Date and all rents, issues, profits, proceeds, products, revenues and other
income from or attributable thereto; and

   

i. Data. Any and all documents and records (whether in written or other form) of
any kind presently in or in the future coming into the care, custody, or control
of Seller relating to the Subject Property including, but not limited to, the
following (if any): land records, property title documents and records, division
orders, operations and production-related records and reports, well information.

 

4. This Agreement is subject to any and all matters appearing of public record
or of which Buyer has either notice or knowledge, including but not limited to
the rights reserved by Vin Fisher Oil Company, JTF Oil & Gas, Inc., and James
Sanders.

 

 

 

  

ARTICLE IV

 

PURCHASE PRICE

 

5. Purchase Price. Buyer agrees to pay to Seller the sum of Six Hundred Thousand
Dollars (US$600,000) (hereinafter, the “Purchase Price”) for the Subject
Property. The Purchase Price shall be payable via certified check delivered to
Seller at the Closing, or via wire-transfer of immediately available funds, at
the election of the Seller.

 

ARTICLE V

 

EFFECTIVE DATE AND CLOSING DATE

 

6. Effective Date and Closing Date. Seller’s conveyance of the Subject Property
to Buyer shall be effective as of February 28, 2014, at 9:00 a.m. CST (the
“Effective Date”), with title being deemed delivered to Buyer as of that date.
The Closing shall take place on or before March 5, 2014 (the “Closing Date”)
unless extended by agreement of the Parties. If, for whatever reason, the Buyer
is not in a position to conclude the transaction on March 5, 2014, then the
Closing Date shall be moved forward and Seller shall give Buyer until March 12,
2014, to cure any such breach, with the transaction closing on or before March
12, 2014. The Closing may take place either in person at the offices of Buyer or
electronically, if mutually agreed to by the Parties.

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

7. Representations and Warranties of Seller. Seller hereby represents and
warrants to Buyer with respect to Seller’s interests in the Subject Property as
of the date hereof and as of the Closing, as follows:

 

a. Organization and Standing. Seller is duly organized, validly existing and in
good standing under the laws of the State of Texas.

 

b. Valid Agreement. This Agreement constitutes the legal, valid and binding
Agreement of Seller. At the Closing, all instruments required hereunder to be
executed and delivered by Seller shall be duly executed and delivered to Buyer
and shall constitute legal, valid and binding obligations of Seller. The
execution and delivery by Seller of this Agreement, the consummation of the
transactions set forth herein and the performance by Seller of Seller’s
obligations hereunder have been duly and validly authorized and will not
violate, conflict with or result in any violation or breach of any provision of
(i) any agreement, contract, mortgage, lease, license or other instrument to
which Seller is a party, or by which Seller is bound; (ii) any judgment or order
of judicial or governmental body applicable to Seller, or (iii) to the knowledge
of Seller, any law, statute, decree, rule or regulation of any jurisdiction in
the United States to which Seller or the Subject Property is subject.

 

c. Authorization. This Agreement has been duly authorized, executed and
delivered by Seller. All instruments required to be delivered by Seller at the
Closing shall be duly authorized, executed and delivered by Seller. This
Agreement and all documents executed by Seller in connection with this Agreement
shall constitute legal, valid and binding obligations of Seller, enforceable
against Seller in accordance with their terms, subject to the effects of
bankruptcy, insolvency, reorganization, moratorium and similar laws from time to
time in effect, as well as general principles of equity.

 

d. Liens. On the Closing Date, Seller shall deliver the Subject Property free
and clear of any and all liens, mortgages, deeds of trusts or other encumbrances
created by, through or under Seller.

 

 

 

  

e. No Third Party Options. There are no agreements, options or commitments with,
of or to any person to acquire the Subject Property that were created during
Seller’s period of ownership. To Seller’s knowledge, there are no agreements,
options or commitments with, of or to any person to acquire the Subject Property
that were created prior to Seller’s period of ownership that would continue to
be in effect on or after the Effective Date (not disclosed on “Exhibit D”
attached hereto).

 

f. Preferential Rights. The Subject Properties are not subject to any
preferential rights to purchase that were created during Seller’s period of
ownership. To Seller’s knowledge, the Subject Property is not subject to any
preferential rights to purchase that were created prior to Seller’s period of
ownership that would continue to be in effect on or after the Effective Date
(not disclosed on “Exhibit D” attached hereto).

 

g. Contracts. All Contracts in Seller’s possession relating to the Subject
Property (if any) have been provided to the Buyer a minimum of five (5) days
prior to the Closing Date. With respect to each Contract, to the knowledge of
Seller, (i) such Contract is in full force and effect, (ii) there are no
material violations or breaches thereof by Seller and (iii), there are no other
Contracts relating to the Subject Property other than the Contracts identified
on “Exhibit B” attached hereto and made a part hereof for all purposes.

 

h. Title Defects. The Seller acquired the Subject Property “as is, where is” and
received no warranty or representation of title at the time the Subject Property
was initially purchased. The Seller therefore makes no warranty or
representation regarding defects to the title which may have occurred prior to
the Subject Property being acquired by the Seller. Notwithstanding the
foregoing, the Seller warrants and represents that Seller has good title to the
Subject Property, by through and under Seller.

 

i. Environmental Matters. Seller has not received written notice and to Seller’s
knowledge the Subject Property is in compliance with all Environmental Laws.
“Environmental Laws” means any and all federal, state, local, and foreign laws,
ordinances, codes, and regulations relating to protection of the environment,
health and safety, and natural resources and includes the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, and
the common law.

 

j. Disclaimer of Warranties. EXCEPT AS IS OTHERWISE EXPRESSLY PROVIDED IN THIS
ARTICLE VI, SELLER MAKES NO OTHER WARRANTY OF ANY KIND, EXPRESS OR IMPLIED,
INCLUDING ANY WARRANTY AS TO THE PHYSICAL OR ENVIRONMENTAL CONDITION OF THE
PROPERTY.

 

ARTICLE VII

 

REPRESENTATIONS AND WARRANTIES OF THE BUYER

 

8. Representations and Warranties of Buyer. Buyer represents and warrants to
Seller as of the date hereof and will represent and warrant at the Closing, as
follows:

 

a. Corporate Authority. Buyer is a corporation organized and in good standing
under the laws of the State of Nevada, is duly qualified and in good standing to
carry on its business in the state where the Subject Property is located and has
all the requisite power and authority to enter into and perform this Agreement
and carry out the transactions contemplated under this Agreement.

 

 

 

  

b. Valid Agreement. This Agreement constitutes the legal, valid and binding
Agreement of Buyer. At the Closing, all instruments required hereunder to be
executed and delivered by Buyer shall be duly executed and delivered to Buyer
and shall constitute legal, valid and binding obligations of Buyer. The
execution and delivery by Buyer of this Agreement, the consummation of the
transactions set forth herein and the performance by Buyer of Buyer’s
obligations hereunder have been duly and validly authorized by all requisite,
corporate action on the part of Buyer and will not conflict with or result in
any violation of any provision of (i) any agreement, contract, mortgage, lease,
license or other instrument to which Buyer is a party or by which Buyer is
bound; (ii) any governmental franchise, license, permit or authorization or any
judgment or order of judicial or governmental body applicable to Buyer, or (iii)
any law, statute, decree, rule or regulation of any jurisdiction in the United
States to which Buyer is subject.

 

c. Governmental Approvals. Buyer shall obtain all required local, state, federal
governmental and or agency permissions, approvals, permits, bonds and consents,
as may be required to assume Seller’s obligations and responsibilities
attributable to the Subject Property.

 

d. Independent Evaluation. Buyer is experienced and knowledgeable in the oil and
gas business. Buyer has been advised by and has relied solely on its own
expertise and its own inspection of the Subject Property and legal, tax,
accounting, marketing, land, engineering, environmental and other professional
counsel concerning this transaction, the Subject Property and value thereof.

 

e. Brokers. Buyer has incurred no obligation or liability, contingent or
otherwise, for brokers’ or finders’ fees with respect to this transaction for
which Buyer shall have any obligation or liability.

 

ARTICLE VIII

 

COVENANTS

 

9. Covenants.

 

a. Seller’s Negative Covenants. As of the Effective Date, Seller shall not do
any of the following with regard to the Subject Property without first obtaining
the prior, written consent of Buyer:

 

  i)Create a lien, security interest or other encumbrance on the Subject
Property other than a Permitted Encumbrance;        ii)Enter into any new
contracts which affect the Subject Property; or        iii)Take any action which
would materially affect value, ownership or operation of the Subject Property.

 

 

 

 

ARTICLE IX

 

CLOSING CONDITIONS

 

10. Closing Conditions.

 

a. Seller’s Closing Conditions. The obligation of Seller to consummate the
transactions contemplated hereby is subject, at the option of Seller, to the
satisfaction on or prior to the Closing Date of all of the following conditions:

 

  i) Representations. Warranties and Covenants. The (A) representations and
warranties of Buyer contained in this Agreement shall be true and correct in all
material respects on and as of the Closing Date, and (B) covenants and
agreements of Buyer to be performed on or before the Closing Date in accordance
with this Agreement shall have been duly performed in all material respects.    
    ii) Payment of Purchase Price. Buyer shall, at the request of Seller,
provide Seller with proof of funds in the amount of the full Purchase Price.    
    iii) No Action. On the Closing Date, no suit, action or other proceeding
shall be pending or threatened against Buyer before any governmental authority
of competent jurisdiction seeking to enjoin or restrain the consummation of this
Agreement or recover damages from Seller resulting therefrom.

 

b. Buyer’s Closing Conditions. The obligation of the Buyer to consummate • the
transaction contemplated hereby is subject, at the option of the Buyer, to the
satisfaction on or prior to the Closing Date of all of the following conditions:

 

  i) Representations. Warranties and Covenants. The (A) representations and
warranties of Seller contained in this Agreement shall be true and correct in
all material respects on and as of the Closing Date, and (B) covenants and
agreements of Seller to be performed on or before the Closing Date in accordance
with this Agreement shall have been duly performed in all material respects.    
    ii) No Action. On the Closing Date, no suit, action or other proceeding
(excluding any such matter initiated by Buyer or any of its affiliates) shall be
pending or threatened against Seller or the Subject Property before any
governmental authority of competent jurisdiction seeking to enjoin or restrain
the consummation of this Agreement or recover damages from Buyer resulting
therefrom.         iii) No Material Adverse Change. From the Effective Date to
the Closing Date, there shall not have been any material adverse change of the
Subject Property equal to 5 percent (5%) or greater of the value, when taken as
a whole.

 

 

 

 

c. Right to Terminate. Seller shall have the right to terminate this Agreement,
without liability to Buyer if the conditions to Closing set forth in Section
9(a) are not satisfied. Likewise, Buyer shall have the right to terminate this
Agreement, without liability to Seller, if the conditions to Closing set forth
in Section 9(b) are not satisfied.

 

ARTICLE X

 

CLOSING

 

11. Closing. The Closing shall be held at the offices of the Buyer, or such
other place or by such other method as the Parties shall mutually agree,
including electronically. At the Closing, the following shall occur:

 

a. Execution and Delivery of Documents and Instruments. Seller shall execute,
acknowledge and deliver to Buyer an Assignment of the Leases in the form of
Exhibit “C” attached hereto.

 

b. Payment of Purchase Price. Buyer shall deliver the Purchase Price to Seller
by certified check or wire transfer of immediately available funds, at the
election of Seller.

 

c. Fees and Taxes. Each Party to this transaction shall be responsible for
paying its own fees and taxes, if any.

 

d. Delivery of Data. Seller shall deliver the Data (as defined above) to Buyer
at Closing or within forty-eight (48) hours thereafter. To the extent
transferable, the Seller shall transfer possession of all Data (as located by
Seller) to the Buyer on the Closing Date.

 

e. Delivery of Possession. Seller shall deliver exclusive possession of the
Subject Property to Buyer.

 

f. Recording. Buyer shall record and file the Assignment and other instruments.
Any sales, use or transfer tax relative to such recording shall be the
responsibility of the Buyer.

 

ARTICLE XI

 

POST-CLOSING COVENANTS

 

12. Post-Closing Covenants.

 

a. Hydrocarbons. All Hydrocarbons produced from the Subject Property prior to
the Closing Date and all proceeds from the sale thereof shall be the property of
Seller. All Hydrocarbons produced after the Closing Date and all oil stock
balances held in the tanks (if any) as of the Closing Date shall be the property
of Buyer. Buyer shall be responsible for any and all claims arising from the
production and sale of Hydrocarbons including the accounting or payment to third
parties of monies attributable to their interests in such production, insofar as
such claims relate to Hydrocarbons and sold after the Closing Date. Seller shall
be responsible for any and all claims arising from the production and sale of
Hydrocarbons, including the accounting or payment to third parties of monies
attributable to their interests in such production, insofar as such claims
relate to Hydrocarbons produced and sold prior to the Closing Date. Any and all
claims known to Seller arising from the production and sale of Hydrocarbons,
including the accounting or payment to third parties of monies attributable to
their interests in such production, are set forth on Exhibit “E”, attached
hereto.

 



 

 

 

b. Invoices. Buyer expressly agrees that the Seller is not obligated to make any
payments to Buyer in connection with any outstanding invoices.

 

c. Obligations. As of the Closing Date, Buyer shall assume and be responsible
for and comply with all duties and obligations of Seller, express or implied,
with respect to the Subject Property under or by virtue of the Lease, and any
contract, agreement, document, permit, applicable statute or rule, regulation or
order of any governmental authority or at common law (specifically including,
without limitation, any governmental request or requirement to plug, re plug
and/or abandon any well of whatsoever type, status or classification, or take
any clean up or other action with respect to the Leases and Wells).

 

d. Definition of Claim. As used in this Article XI, “claims” shall include
claims, demands, causes of action, liabilities, damages, penalties and judgments
of any kind or character arising out of or in any way connected with the Subject
Property and all costs and fees in connection therewith.

 

ARTICLE XII

 

INDEMNIFICATION

 

13. Indemnification of Buyer. Seller agrees to indemnify, defend, and hold
harmless Buyer against and in respect of any losses, damages, deficiencies,
liabilities, actions, suits, proceedings, demands, assessments, judgments,
fines, and reasonable and necessary costs and expenses (including reasonable
attorney’s fees and expert witness fees) incident to or resulting from (a) any
breach by Seller of any representation, warranty, covenant, agreement, or
obligation of Seller in this Agreement; and (b) any claims arising from the acts
of omissions of Seller, shareholders, managers, officers, employees or agents
arising out of the Subject Property prior to the Closing Date.

 

14. Indemnification of Seller. Buyer agrees to indemnify, defend, and hold
harmless Seller against and in respect of any losses, damages, deficiencies,
liabilities, actions, suits, proceedings, demands, assessments, judgments,
fines, and reasonable and necessary costs and expenses (including reasonable
attorney’s fees and expert witness fees) incident to or resulting from (a) any
breach by Buyer of any representation, warranty, covenant or obligation of Buyer
in this Agreement; and (b) any claims arising from the acts or omissions of
Buyer, shareholders, managers, officers, employees or agents arising out of the
Subject Property after the Closing Date.

 

THE DEFENSE, INDEMNIFICATION AND HOLD HARMLESS PROVISIONS PROVIDED FOR IN THIS
AGREEMENT SHALL BE APPLICABLE WHETHER OR NOT THE DAMAGES, LOSSES, INJURIES,
LIABILITIES, COSTS OR EXPENSES IN QUESTION AROSE SOLELY OR IN PART FROM THE
ACTIVE, PASSIVE OR CONCURRENT NEGLIGENCE, STRICT LIABILITY OR OTHER FAULT OF ANY
INDEMNIFIED PARTY (OTHER THAN THE WILFUL MISCONDUCT OF THE INDEMNIFIED PARTY).
BUYER AND SELLER ACKNOWLEDGE THAT THIS STATEMENT COMPLIES WITH THE EXPRESS
NEGLIGENCE RULE AND IS CONSPICUOUS.

 

 

 

 

NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR CONSEQUENTIAL, INCIDENTAL,
PUNITIVE, EXEMPLARY, SPECIAL OR INDIRECT DAMAGES, WHETHER ARISING IN TORT,
CONTRACT, UNDER ANY STATUTE, UNDER ANY INDEMNITY PROVISION OR OTHERWISE. THE
PARTIES INTEND THAT THE LIMITATIONS HEREUNDER IMPOSED ON REMEDIES AND THE
MEASURE OF DAMAGES BE WITHOUT REGARD TO THE CAUSE OR CAUSES RELATED THERETO,
INCLUDING, WITHOUT LIMITATION, THE NEGLIGENCE OR STRICT LIABILITY OF ANY PARTY,
WHETHER SUCH NEGLIGENCE BE SOLE, JOINT OR CONCURRENT, OR ACTIVE OR PASSIVE. ANY
AND ALL OBLIGATIONS TO COMPLY WITH APPLICABLE LAWS AND REGULATIONS REGARDING,
RELATING TO, OR IN CONNECTION WITH THE SUBJECT PROPERTY SHALL PASS FROM SELLER
TO BUYER AS OF THE CLOSING DATE.

 

ARTICLE XIII

 

SHAREHOLDER RATIFICATION

 

15. Shareholder Ratification. Any provision contained in this Agreement to the
contrary notwithstanding, should the approval by ratification of the
shareholders of either or both the Seller and Buyer be applicable to the
transaction contemplated hereby, the Closing described in Article X hereof shall
be deferred until any such ratification shall have occurred.

 

ARTICLE XIV

 

GOVERNING LAW AND RESOLUTION OF DISPUTES

 

16. If any dispute arises between the Parties, they agree to make good-faith
efforts to resolve the dispute amicably through mediation.

 

a. Either Party has the right to request the other to meet to discuss a dispute.
The Party requesting the meeting will give at least ten (10) business days’
notice in writing of the subject it wishes to discuss, provide a written
statement of the dispute, and designate an officer of the company with complete
power to resolve the dispute who will attend the meeting. Within ten (10)
business days, the party receiving the request will provide a responsive written
statement and will designate an officer of the company who will attend the
meeting with complete power to resolve the dispute.

   

b. If the meeting fails to resolve the dispute, either Party may request that
the other attend mediation. The Parties agree that the chief executive officer
of each entity shall attend the mediation. The mediator will endeavor to convene
the mediation within ten (10) business days of the request of either Party, and
the mediation shall last as long as the mediator reasonably believes an
agreement is possible, without regard to business days or hours.

   

c. The mediation shall be held in an objective venue location mutually agreed
upon between the Parties. The right to mediate shall survive the termination of
the Agreement. Except for the exchange of relevant, material and non-privileged
documents between the Parties, there shall be no interrogatories, depositions or
other discovery in any mediation hereunder.

 

 

 

  

d. In the event the parties are unable to resolve their dispute through
mediation, then any and all disputes arising out of, relating to or in
connection with this Agreement shall be resolved through binding arbitration.
The Parties expressly acknowledge and agree that they are bound by any decision
made by a duly appointed arbitrator and have no right to file a civil lawsuit,
other than to enforce an award made by an arbitrator. Any such arbitration shall
be conducted through the American Arbitration Association, before a single
arbitrator, and in a mutually agreed upon location in Texas. The parties
expressly agree that the arbitrator shall have the right to award penalties, and
attorney’s fees. The execution, validity, nullification, interpretation,
performance and resolution of dispute shall be governed by the laws of the State
of Texas.

 

ARTICLE XV

 

GENERAL PROVISIONS

 

17. General Provisions.

 

a. Further Assurances. Seiler agrees to execute any and all documents which it
has the authority to execute, whether before or after the Closing, to aid Buyer
in clearing or perfecting title and ownership to the Subject Property and to
facilitate the receipt of the proceeds of the sale of the production therefrom
and attributable thereto. Buyer shall make any request for execution of such
document in writing and shall provide Seller with a copy of the document.

   

b. Entire Agreement. This Agreement, together with all Exhibits attached hereto,
shall constitute the complete agreement between the Parties hereto and shall
supersede any and all prior agreements, whether written or oral, and any
representations or conversations with respect to the Subject Property.

   

c. Confidentiality. If the Closing does not occur, Seller will keep all the
information furnished by Buyer to Seller hereunder; or in contemplation hereof,
strictly confidential including without limit the Purchase Price and other terms
of this Agreement, and will not use any of such information to Seller’s
advantage or in competition with Buyer, except to the extent such information:
(i) was already in the public domain, not as a result of disclosure by Seller,
(ii) was already known to Seller, (iii) is developed by Seller independently
from the information supplied by the Buyer, or (iv) is furnished to Seller by a
third party independently of Seller’s investigation pursuant to the transaction
contemplated by this agreement.

   

d. Notices. All communications required or permitted under this Agreement shall
be in writing and may be sent by e-mail and or facsimile. Such communication
shall be deemed made when actually received, or if mailed by registered or
certified mail, postage prepaid, addressed as set forth below, shall be deemed
made three (3) days after such mailing. Faxes and e-mails will be deemed to be
received when reflected in the fax confirmation sheet or by e- mail confirmation
obtained by the sender. Either Party may, by written notice to the other, change
the address for mailing such notices.

 

 

 

 

Notices to Seller:

 

Clint Shack

President

Sabor X Energy Services, Inc.

PO Box 2707

Albany, TX 76430

Direct Dial: 325-660-2542

Facsimile: 325-762-2082

Clint.shack@yahoo.com

 

with copies to (which shall not constitute notice to Seller)

 

Lisa Chavez-Owens

Wagstaff, Alvis, Stubbeman, Seamster and Longacre, LLP

PO Box 360

Abilene, Texas 79604

Telephone: (325)677-6291

Facsimile: (325)677-6313

lchavez@wagstafflaw.com

 

Notices to Buyer:

 

CEGX of Texas, LLC

Timothy W. Crawford,

Chief Executive Officer

6037 Frantz Rd, Ste 103

Dublin, OH 43017

Direct Dial: 614-459-4959

Facsimile: 614-389-6643

tcrawford@cegx .us

 

with copies to

 

John J. Maalouf, Esq.

Senior Partner

Maalouf Ashford & Talbot, LLP

500 Fifth Avenue, 14th FI.

New York, New York 10110

Direct Dial: 212-789-8709

Telephone: 212-789-8717

Facsimile: 212-789-8718

john.maalouf@maaloufashford.com

 

e. Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the Parties hereto, and their successors and assigns; provided, no
assignment or delegation by either Party shall be made without the express
consent of the other Party and if such consent is granted, no assignment or
delegation shall relieve such Party of any of its obligations hereunder.

 

 

 

 

f. Incorporation of Exhibits. All exhibits referred lo herein are expressly
incorporated into and made a part of this Agreement.

   

g. Headings. The headings of the articles and sections of this agreement are for
guidance and convenience of reference only and shall not limit or otherwise
affect any of the terms and provisions of this Agreement.

   

h. Expenses. All fees, costs and expenses incurred by the Parties in negotiating
this Agreement and in consummating the transactions contemplated by this
Agreement shall be paid by the Party that incurred such fees, costs and
expenses.

   

i. Amendment and Waiver. This Agreement may be altered, amended or waived only
by a written agreement executed by the Party to be charged. No waiver of any
provision of this Agreement shall be construed as a continuing waiver of the
provision.

   

j. Announcements. Buyer may, at its sole discretion, publicly disclose the
contents and execution of this Agreement and the transactions contemplated
hereby.

   

k. Third-Party Beneficiaries. Unless expressly stated to the contrary, no third
party is intended to have any rights, benefits or remedies under this Agreement.

   

l. Severance. If any provision of this Agreement is found to be illegal or
unenforceable, the other terms of this Agreement shall remain in effect and this
Agreement shall be construed as if the illegal or unenforceable provision had
not been included.

   

m. Counterparts. This Agreement may be signed in any number of counterparts and
each such counterpart shall be considered any original and an enforceable
agreement.

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed below
by their duly authorized representatives.

 

BUYER:       CEGX OF TEXAS, LLC         By: /s/ Timothy W. Crawford     Timothy
W. Crawford, CEO         SELLER:         SABOR X ENERGY SERVICES, INC.        
By: /s/ Clint Shack     Clint Shack, President  

 

 

 

  

Exhibit “A”

to Leasehold Purchase and Sale Agreement

 

Description of Leases and Lease Property

 

See attached.

 

 

 

  

Exhibit “B”

to Leasehold Purchase and Sale Agreement

 

Contracts Applicable to Subject Property

 

None.

 

 

 

  

Exhibit “C”

to Leasehold Purchase and Sale Agreement

 

Form of Assignment and Bill of Sale

 

 

 

  

Exhibit “D”

to Leasehold Purchase and Sale Agreement

 

Third Party Options/Preferential Rights

 

None.

 

 

 

  

Exhibit “E”

to Leasehold Purchase and Sale Agreement

 

Claims Related to Hydrocarbons

  



 

 

